DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 8/30/2021.  
Claims 1, 3, 10, 15-16 have been amended.
Claims 1-20 are pending for consideration.
3.	Response to Remarks and Amendment
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) As to Applicant’s remarks regarding claims 10, a new ground of claim analysis has been made in response to the amendments on independent claim 10. Refer to the corresponding sections of the following claim analysis for details.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuergut et al. (US Patent Application Publication 2013/0241077, hereinafter referred to as Fuergut). 
As to claim 10, Fuergut teaches 10.  A method of processing a semiconductor substrate, comprising: overmolding  a non-active side of a first die and a second die to form a reconstituted  substrate having a first side and a second side, wherein an active side of the  first die and the second die face the second side;  chemical-mechanical planarizing the first side of the reconstituted substrate to expose at least  one of the first die and the second die;  etching the first side of the  reconstituted substrate to reduce a thickness of at least one of the first die  and the second die, wherein a final thickness of the first die and the second die is less than about 5 micrometers;  and depositing a first layer of material on the first side  of the reconstituted substrate and the etched at least one of the first die and  the second die. [Fig. 2; … In various embodiments, the thickness of the reconstituted wafer 75 after thinning is less than about 50 .mu.m, and about 10 .mu.m to about 50 .mu.m in one embodiment. The thinning advantageously lowers the resistance of the vertical devices such as the first die 110 or the second die 120…¶0055]
As to claim 11, Fuergut teaches 11.  The method of claim 10, further comprising: forming a redistribution layer  on the reconstituted substrate prior to overmolding. [¶0054]
As to claim 12, Fuergut teaches 12.  The method of claim 10, wherein the first die is thicker than the second die. [Fig.2]
As to claim 13, Fuergut teaches 13.  The method of claim 10, wherein the first layer is deposited conformally atop the first side of the reconstituted substrate. [¶0069]
Allowable Subject Matter
6.	Claims 1-9, 15-20 are allowed as explained below.
7.	Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
8. 	Independent claims 1, 15 recite the limitation "wherein the first layer of material comprises at least one of a passivation layer, a dielectric layer, a polymer layer, an epoxy layer, or an organic layer”. 
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
10.	Claims 10-13 are rejected as explained above.
11.	Claim 14 objected.
12.	Claims 1-9, 15-20 are allowed as explained below.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816